Citation Nr: 0124313	
Decision Date: 10/09/01    Archive Date: 10/09/01

DOCKET NO.  00-18 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Newark, New Jersey


THE ISSUE

Entitlement to an effective date prior to 26 January 1995 for 
the grant of service connection for a post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from September 1966 to 
September 1968.  This appeal originally arose from a March 
1999 rating action that denied service connection for 
hypertension on the grounds that new and material evidence 
had not been submitted to reopen the claim, as well as denied 
service connection for PTSD.  By rating action of September 
1999, the RO granted service connection for PTSD from 
September 1998; the veteran appealed the effective date of 
the grant, claiming an earlier effective date.  In a written 
statement dated in October 1999, the veteran withdrew his 
appeal with respect to the issue of whether new and material 
evidence had been submitted to reopen the claim for service 
connection for hypertension.  By rating action of October 
1999, the RO granted an effective date of 26 January 1995 for 
the grant of service connection for PTSD; the veteran again 
appealed the effective date of the grant, claiming a still 
earlier effective date.

In July 2001, the veteran testified at a hearing on appeal 
before the undersigned Member of the Board of Veterans 
Appeals (Board) at the RO.


REMAND

For background purposes, the Board notes that the veteran 
filed a claim for service connection for a psychiatric 
disorder in February 1972.  That claim was denied by rating 
action of April 1972; the veteran was notified of the denial 
and of his appellate rights by letter of May 1972, but a 
Notice of Disagreement with the April 1972 rating action is 
not of record.

Appellate review discloses that the veteran's service medical 
records (SMRs) and service personnel and administrative 
records are not currently contained in the claims folder.  
Inasmuch as the veteran has claimed an earlier effective date 
for the grant of service connection for PTSD, the Board finds 
that these records are clearly pertinent to the claim and 
must be associated with the claims folder prior to an 
appellate decision in this appeal.  In this regard, the Board 
finds that the RO should attempt to obtain the veteran's 
original SMRs and service personnel and administrative 
records from the National Personnel Records Center (NPRC).  

The Board also notes that an April 1999 VA Contact Report 
indicates that the veteran was furnished copies of his SMRs 
in March 1999, and that copies of those SMRs were also 
furnished by fax to the office of U.S. Senator Robert 
Torricelli in April 1999.  At the July 2001 Board hearing, 
the veteran testified that he was in possession of a copy of 
his SMRs, and he agreed to mail a copy of those SMRs to his 
representative at the RO for forwarding to the Board.  
However, no copies of the requested SMRs have been received 
at the Board to date.  The Board finds that the RO should 
obtain copies of all SMRs and service personnel and 
administrative records that are in the veteran's possession 
for forwarding to the Board.  In the event the RO is 
unsuccessful in obtaining the requested records from the 
veteran, the RO should then contact the office of U.S. 
Senator Robert Torricelli and request copies of all of the 
veteran's SMRs and service personnel and administrative 
records that are in the possession of that office.

There has been a significant change in the law during the 
pendency of this appeal.  On 9 November 2000, the President 
of the U.S. signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107) (West Supp. 2001).  To implement the provisions of the 
law, the VA promulgated regulations published at 66 Fed. Reg. 
45,620 (29 August 2001) (to be codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a)).  This law and implementing 
regulations redefine the obligation of the VA with respect to 
the duty to assist and include an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  They also eliminate 
the concept of a well-grounded claim and supercede the 
decision of the U.S. Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
Order), that had held that the VA cannot assist in the 
development of a claim that is not well-grounded.  This 
change in the law is applicable to all claims filed on and 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA 
and implementing regulations, a remand in this case is also 
required for compliance with the notice and duty to assist 
provisions contained therein.  In addition, because the RO 
has not yet considered whether any additional notification or 
development action is required pursuant to the VCAA and 
implementing regulations, it would be prejudicial to the 
appellant if the Board was to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  In an effort to 
assist the RO, the Board has reviewed the claims folder and 
identified certain assistance that must be rendered to comply 
with the VCAA and implementing regulations.  However, it is 
the RO's responsibility to ensure that all appropriate 
development is undertaken in this case.  Under the 
circumstances, this case is REMANDED to the RO for the 
following action:

1. The RO should contact the NPRC and 
obtain the veteran's original SMRs and 
service personnel and administrative 
records.  Should any such records not 
be in the possession of the NPRC, the 
RO should then make inquiry of all 
appropriate alternate records 
repositories.  All records obtained, 
and all responses from the NPRC and 
other records repositories, should be 
associated with the claims folder.

2. The RO should contact the veteran and 
his representative and request them to 
submit copies of all SMRs and service 
personnel and administrative records 
that may be in the veteran's 
possession.  All records obtained, and 
all responses from the veteran and his 
representative, should be associated 
with the claims folder.

3. If the RO is unsuccessful in obtaining 
copies of the requested SMRs and 
service personnel and administrative 
records from the NPRC or the veteran, 
the RO should then contact the office 
of U.S. Senator Robert Torricelli and 
request that office to furnish copies 
of such records that may be in their 
possession.  All records obtained, and 
all responses from the Senator's 
office, should be associated with the 
claims folder.

4. The RO should ensure that attempts to 
obtain all pertinent post-service 
medical records identified by the 
veteran on pages 3 through 9 of the 
July 2001 Board hearing transcript 
have been made, and that all records 
obtained, and all responses from the 
medical providers, have been 
associated with the claims folder.  In 
this regard, the RO should ensure that 
reasonable attempts are made to obtain 
pertinent private medical records from 
successors in medical practice of 
identified private physicians who may 
now be deceased or otherwise no longer 
engaged in active medical practice.

5. After the abovementioned development 
has been completed, the RO should 
review the claims folder and ensure 
that all other notification and 
development action required by the 
VCAA and implementing regulations is 
completed.  In particular, the RO 
should ensure that all new 
notification requirements and 
development procedures contained in 
§§ 2 and 3 of the VCAA (codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107) (West Supp. 2001) and in the 
implementing regulations published at 
66 Fed. Reg. 45,620         (29 August 
2001) (to be codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)) 
are fully complied with and satisfied.

Thereafter, the RO should determine whether the veteran's 
claim may now be granted.  If not, he and his representative 
should be furnished an appropriate Supplemental Statement of 
the Case, and the case should be returned to the Board for 
further appellate consideration.  The appellant has the right 
to submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


